PER CURIAM:
Claimant seeks $1,106.50 for gold pre-stamped State seals which were furnished to respondent under a contract dated October 1, 1982. By terms of the contract, the seals were required to have raised imprint, and claimant was furnished samples of the seal before the contract was awarded. Upon delivery of the first shipment of the seals, the respondent discovered that the seals lacked the required raised imprint. Respondent, however, had need of the seals and used the ones claimant furnished.
There is no dispute in this claim that the seals claimant provided did not conform to the contract specifications. There is likewise no dispute that respondent used those seals, and would be unjustly enriched were this claim to be denied. The Court, therefore, makes an award to the claimant, but reduces that award by 30%, which amount the Court has determined is fair and equitable in view of the nonconforming nature of the goods provided respondent.
Award of $774.55.